 

Exhibit 10.1 

 

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement (this “Amendment”) is entered into
as of September 2, 2020, by and among (i) TABULA RASA HEALTHCARE GROUP, INC., a
Delaware corporation (“OpCo”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CK SOLUTIONS, LLC, a Delaware limited liability company
(“CK Solutions”; Parent, OpCo and CK Solutions are each referred to herein as a
“Borrower”, and collectively, as the “Borrowers”), (ii) the several banks and
other financial institutions or entities party hereto (each a “Lender” and,
collectively, the “Lenders”), and (iii) WESTERN ALLIANCE BANK, an Arizona
corporation (“Bank”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).

 

1.            DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness
which may be owing by the Borrowers to Bank, the Borrowers are indebted to Bank
pursuant to, among other documents, an Amended and Restated Loan and Security
Agreement, dated September 6, 2017 by and among the Borrowers, the Lenders and
the Administrative Agent, as may be amended from time to time (the “Loan and
Security Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

 

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

 

2.            DESCRIPTION OF CHANGE IN TERMS.

 

A.           Modification(s) to Loan and Security Agreement:

 

1)            The following defined term in Section 1.1 of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

 “Revolving Maturity Date” means December 6, 2020.

 

2)            The following defined term is hereby added to Section 1.1 of the
Loan and Security Agreement:

 

 “Eighth Modification” means that certain Loan and Security Modification
Agreement, dated as of September 2, 2020, by and among Parent, Tabula Rasa
Healthcare Group, Inc., CK Solutions, LLC, the several banks and other financial
institutions or entities party thereto and Bank.

 

3)            Section 2.5(a) of the Loan and Security Agreement is hereby
amended and restated in its entirety as follows:

 

 “(a)      Facility Fees. On each of the Closing Date and on each anniversary of
the Closing Date, a fee payable to each Lender with respect to the Revolving
Facility equal to 0.25% of the amount of such Lender’s Revolving Commitment
under such Revolving Facility; provided that on the third anniversary of the
Closing Date such fee payable to the Lenders with respect to the Revolving
Facility shall be equal to $37,500 in the aggregate, payable pro rata to each
Lender in accordance with such Lender’s respective Revolving Commitment and
pursuant to the Eighth Modification; and”

 



 

 

 

4)           Section 2.5(c) of the Loan and Security Agreement is hereby amended
and restated in its entirety as follows:

 

“(c)      Success Fee. A fully earned, non-refundable success fee equal to
$200,000.00 (the “Success Fee”), which Success Fee shall be fully earned, due
and payable upon the earliest to occur of the following: (i) the Revolving
Maturity Date (as such term may be amended from time to time), (ii) the
acceleration of the Revolving Line, and (iii) the prepayment of the Revolving
Line and termination of Bank’s commitments under the Revolving Line pursuant to
Section 2.6.”

 

3.            CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

 

4.            NO DEFENSES OF THE BORROWERS/GENERAL RELEASE. Each Borrower agrees
that, as of this date, it has no defenses against the obligations to pay any
amounts under the Existing Documents. Each Borrower (each, a “Releasing Party”)
acknowledges that the Lenders and the Administrative Agent would not enter into
this Amendment without Releasing Party’s assurance that it has no claims against
the Lenders and the Administrative Agent or any of the Lenders’ and the
Administrative Agent’s officers, directors, employees or agents. Except for the
obligations arising hereafter under this Amendment, each Releasing Party
releases the Lenders and the Administrative Agent, and each of the Lenders’ and
the Administrative Agent’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against any Lender and/or the
Administrative Agent of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby. Each Releasing Party waives
the provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of the Lenders and the Administrative Agent and their
respective agents, employees, officers, directors, assigns and successors in
interest. The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the Loan
and Security Agreement, and/or any Lender’s and/or the Administrative Agent’s
actions to exercise any remedy available under the Loan and Security Agreement
or otherwise.

 

5.            CONTINUING VALIDITY. Each Borrower understands and agrees that in
modifying the Existing Documents, the Lenders and the Administrative Agent are
relying upon such Borrower’s representations, warranties, and agreements, as set
forth in the Existing Documents. Each Borrower represents and warrants that the
representations and warranties contained in the Loan and Security Agreement are
true and correct as of the date of this Amendment, and that no Event of Default
has occurred and is continuing. Except as expressly modified pursuant to this
Amendment, the terms of the Existing Documents remain unchanged and in full
force and effect. The Lenders’ and the Administrative Agent’s agreement to
modifications to the Existing Documents pursuant to this Amendment in no way
shall obligate any Lender and/or the Administrative Agent to make any future
modifications to the Existing Documents. Nothing in this Amendment shall
constitute a satisfaction of the Obligations. It is the intention of the
Lenders, the Administrative Agent and the Borrowers to retain as liable parties
all makers and endorsers of Existing Documents, unless the party is expressly
released by the Lenders and the Administrative Agent in writing. No maker,
endorser, or guarantor will be released by virtue of this Amendment. The terms
of this paragraph apply not only to this Amendment, but also to any subsequent
loan and security modification agreements.

 



 

 

 

6.            CONDITIONS PRECEDENT. As a condition to the effectiveness of this
Amendment, the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, the following:

 

(a)            payment of all the Administrative Agent Expenses incurred through
the date of this Amendment, including payment of the $37,500 pro-rata facility
fee as set forth in Section 2.A(3) hereof, which shall be fully earned and
nonrefundable; and

 

(b)            such other documents, and completion of such other matters, as
the Administrative Agent may reasonably deem necessary or appropriate.

 

7.            NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY
REPRESENTS AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

8.            COUNTERSIGNATURE. This Amendment shall become effective only when
executed by the Lenders, the Administrative Agent and the Borrowers.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  BORROWERS:       TABULA RASA HEALTHCARE, INC.           By:   /s/ Brian W.
Adams   Name: Brian W. Adams   Title: Chief Financial Officer       TABULA RASA
HEALTHCARE GROUP, INC.           By: /s/ Brian W. Adams   Name: Brian W. Adams  
Title: Chief Financial Officer       CK SOLUTIONS, LLC           By: /s/ Brian
W. Adams   Name: Brian W. Adams   Title: Chief Financial Officer

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  ADMINISTRATIVE AGENT:       WESTERN ALLIANCE BANK, an Arizona corporation    
      By: /s/ Whitley Mayberry   Name: Whitley Mayberry   Title: Relationship
Manager

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  LENDERS:       WESTERN ALLIANCE BANK, an Arizona corporation           By: /s/
Whitley Mayberry   Name: Whitley Mayberry    Title: Relationship Manager

 



 

 